Per Curiam.  Levte.tax_ Counter'cIaim The appellant concedes the right of the levee district to collect the amount assessed against his lands. His only contention is that he is entitled to set-off against the assessment a claim which he asserts against the district. The statute which authorizes the proceeding for raising a fund to pay for levees built in pursuance of its authority, does not provide for nor contemplate that character of relief. The assessment must be paid without regard to any claim for compensation which the appellant may have against the district. Affirm.